        EXHIBIT 7 –
Email Correspondence between
  Department of Justice and
       Attorney Card
   ATTACHMENT 1 –
     January 22, 2021
Correspondence re: Records
From:               Hollingsworth, Mary (ENRD)
To:                 Daniel Card
Cc:                 Strippoli, Briena (ENRD)
Subject:            Records due today
Date:               Friday, January 22, 2021 9:21:37 AM




Mr. Card,

Under the court’s January 15, 2021 order:

Defendants shall provide acquisition and disposition records for any and all animals added to or missing from their
inventories since June 22, 2020, no later than January 22, 2021.

During Wednesday’s inspection, your clients provided some documents to USDA regarding the whereabouts of
some of the missing animals. However, the documents do not comply with the AWA regulations. According to the
regulations, the records must contain the following information:

- the name and address of the person from whom the animal was acquired, or to whom the animal was sold or given
-the AWA license or registration number of that person
-if the person is not licensed or registered under the AWA, the document must include the vehicle license number
and State and drivers license number and State for the person
-the date of acquisition/disposition of the animal

Please ensure that all records required to be provided today comply with the regulations.

Thank you,
Mary Hollingsworth
ATTACHMENT 2 –
January 21-23, 2021
  Correspondence
From:               Daniel Card
To:                 Hollingsworth, Mary (ENRD)
Cc:                 Strippoli, Briena (ENRD)
Subject:            Re: U.S. v. Lowe - US retrieving Big Cats on January 24, 2020
Date:               Saturday, January 23, 2021 3:27:56 PM


Thank you, Ms Hollingsworth. I will ask about this. We are currently in deposition but will
get what information we have asap.

Dan

Get Outlook for Android


From: Hollingsworth, Mary (ENRD) <Mary.Hollingsworth@usdoj.gov>
Sent: Saturday, January 23, 2021 2:25:56 PM
To: Daniel Card <dan@cardlawok.com>
Cc: Strippoli, Briena (ENRD) <Briena.Strippoli@usdoj.gov>
Subject: Re: U.S. v. Lowe - US retrieving Big Cats on January 24, 2020

Mr. Card,

Pat Craig did not fill out the forms. A veterinarian filled out the forms based on information
provided by Lauren Lowe and Mr. Cowie. Again if your clients have any documentation that
can establish that these are in fact the same cats, please provide it. If we know the birthdate or
other distinguishing information, that may help clear this up.

Thank you,
Mary Hollingsworth

Sent from my iPhone


       On Jan 22, 2021, at 7:45 PM, Daniel Card <dan@cardlawok.com> wrote:


       ﻿
       The Lowes are certain Boo Boo went to TWAS on the date stated. My
       understanding is Mr Craig is the person who fills out the certificate as the
       receiving party. Do you have a copy you can send me?

       Get Outlook for Android

       From: Hollingsworth, Mary (ENRD) <Mary.Hollingsworth@usdoj.gov>
       Sent: Friday, January 22, 2021 2:58:23 PM
       To: Daniel Card <dan@cardlawok.com>
       Cc: Strippoli, Briena (ENRD) <Briena.Strippoli@usdoj.gov>
       Subject: Re: U.S. v. Lowe - US retrieving Big Cats on January 24, 2020

       ﻿Mr. Card,
Thank you for following up. The problem we have is that the Lowes provided the
names of the tigers who went to TWAS for the health certificates that had to be
prepared and submitted to the State and Boo Boo is not one of the names
provided. If they have documentation that establishes that the tiger who was
transferred under another name is Boo Boo, then we’d appreciate you sending that
documentation.

Mary Hollingsworth


      On Jan 22, 2021, at 10:46 AM, Daniel Card <dan@cardlawok.com>
      wrote:


      ﻿
      Boo Boo went to TWAS on October 3.

      Odeza mother is Dotty, which went to Tiger Haven on Sept 27.

      Get Outlook for Android


      From: Daniel Card <dan@cardlawok.com>
      Sent: Friday, January 22, 2021 7:44:01 AM
      To: Strippoli, Briena (ENRD) <Briena.Strippoli@usdoj.gov>
      Cc: Strippoli, Briena (ENRD) <Briena.Strippoli@usdoj.gov>; Hollingsworth,
      Mary (ENRD) <Mary.Hollingsworth@usdoj.gov>
      Subject: Re: U.S. v. Lowe - US retrieving Big Cats on January 24, 2020

      On way to facility and will ask tse questions. Where is the govt
      taking the cats?

      Get Outlook for Android


      From: Strippoli, Briena (ENRD) <Briena.Strippoli@usdoj.gov>
      Sent: Thursday, January 21, 2021 10:46:16 PM
      To: Daniel Card <dan@cardlawok.com>
      Cc: Strippoli, Briena (ENRD) <Briena.Strippoli@usdoj.gov>; Hollingsworth,
      Mary (ENRD) <Mary.Hollingsworth@usdoj.gov>
      Subject: U.S. v. Lowe - US retrieving Big Cats on January 24, 2020

      Mr. Card:

              We recognize that you will not receive this until tomorrow, but
      wanted to make sure that you had it first thing when you returned to the
      office. Pursuant to the Court’s order, we intend to pick-up all Big Cats
      one-year or younger and their respective mothers this Sunday, January
24, 2020. We expect to arrive in the morning, but we will firm-up details
tomorrow and get back to you.

Based on the Defendants’ December 15, 2020 Inventory, we anticipate
picking-up the following 10 young tigers and their adult moms:
    ·       Phoenix (aka Phenix) and her cubs Caesar and Mirage (born
            November 28, 2020)
    ·       Tilly and her cub Pleiades (born May 8, 2020)
    ·       Ima and her cubs Moose and Abby (born April 2, 2020)
    ·       Gracie and her cubs Shadow and Chanel (born September 5, 2020)
    ·       Boo Boo* and her cubs Maggie and Leigha (born March 27, 2020)
    ·       Dot* and her cub Odeza (born May 6, 2020)

*We would like to flag issues with two of the adult tiger mothers. We’d
appreciate it if you could clarify the discrepancies prior to Sunday.
   1.       Where is Boo Boo? She is listed as the mother of Maggie and
           Leigha, born on March 27, 2020, but is not included on the
           December 15, 2020 Inventory.
   2.       Please identify Odeza’s correct mother. Dot is listed as the
           mother of Odeza, born May 6, 2020. However, this appears to be
           impossible because the veterinary records of Dr. Devine show
           that Dot died due to complications from giving birth a month later
           on June 21, 2020.
   3.       Lastly, should there be any recently-born cubs, please identify
           them and their respective mother as well.

Many thanks to your attention to this matter.

Briena L. Strippoli
Trial Attorney
Wildlife & Marine Resources Section
Environment & Natural Resources Division
U.S. Department of Justice
4 Constitution Square
150 M Street NE, Room 3.207
Washington, DC 20002
(202) 305-0339
briena.strippoli@usdoj.gov
  ATTACHMENT 3 –
    January 24, 2021
Correspondence re: Gladys
From:           Hollingsworth, Mary (ENRD)
To:             Daniel Card
Cc:             Strippoli, Briena (ENRD)
Subject:        Re: Gladys
Date:           Sunday, January 24, 2021 1:14:39 PM


Mr. Card,

Your clients represented in a document that you provided to us pursuant to our court-approved
stipulation and that you filed with the WDOK that the mother is Gracie. We alerted you that
we planned to take Gracie per your client’s inventory and we did not hear back from you
before this morning. Your client stated on Wednesday to the inspectors that the mother is
Sasha. Now the mother is Gladys. Other than your client’s changing story, we do not have any
documentation, such as veterinary records, that supports your client’s new statements.

At this point we request that you allow us to take Gracie per the documents that your clients
prepared and that were filed with the court. If we cannot take Gracie, we reserve the right to
seek relief from the court, and we will seek costs related to having to return to the Thackerville
facility.

Mary Hollingsworth

Sent from my iPhone


       On Jan 24, 2021, at 10:48 AM, Daniel Card <dan@cardlawok.com> wrote:


       ﻿
       Ok. Wasnt the implication to the court that the cubs would stay with their
       mothers? Youre not taking the correct cat youre authorized to take.

       Get Outlook for Android


       From: Daniel Card <dan@cardlawok.com>
       Sent: Sunday, January 24, 2021 11:18:11 AM
       To: Hollingsworth, Mary (ENRD) <Mary.Hollingsworth@usdoj.gov>
       Cc: Strippoli, Briena (ENRD) <Briena.Strippoli@usdoj.gov>
       Subject: Re: Gladys

       Ok. Neither Grace or Gracie have ever had cubs. Gladys has been there a
       while. I suppose I'll send you a corrected inventory. She realized her mistake
       yesterday in deposition. If the goal is to keep cubs and mothers together taking
       Gracie doesn't achieve that end. But ok.

       Get Outlook for Android


       From: Hollingsworth, Mary (ENRD) <Mary.Hollingsworth@usdoj.gov>
Sent: Sunday, January 24, 2021 11:10:29 AM
To: Daniel Card <dan@cardlawok.com>
Cc: Strippoli, Briena (ENRD) <Briena.Strippoli@usdoj.gov>
Subject: Re: Gladys

Mr. Card,

Gladys was not on the August 2020 or June 2020 inventory. We have no idea
where that tiger came from. If you have veterinary records or something of that
sort that establishes the mother is a different cat than the one your clients listed on
the inventory, we’ll review them now. Otherwise, we are taking Gracie.

Mary Hollingsworth

Sent from my iPhone


      On Jan 24, 2021, at 10:05 AM, Daniel Card <dan@cardlawok.com>
      wrote:


      ﻿
      I've asked. But the inventory is made by Lauren. She realized she
      made a mistake by mixing up two similar names. I suppose I could
      have her change the inventory and send it to you. I'm unclear how
      that is more official than my telling you now. I thought the purpose
      was to keep the cubs and mothers together. Gracie isn't the
      mother. You'll ve taking a random cat.

      Get Outlook for Android


      From: Hollingsworth, Mary (ENRD) <Mary.Hollingsworth@usdoj.gov>
      Sent: Sunday, January 24, 2021 10:58:41 AM
      To: Daniel Card <dan@cardlawok.com>
      Cc: Strippoli, Briena (ENRD) <Briena.Strippoli@usdoj.gov>
      Subject: Re: Gladys

      Mr. Card,

      Do you have any documentation that establishes that Gladys is the
      mother and that the inventory your clients provided is not accurate? If
      so, please provide it immediately. Otherwise, we need to go off the
      information that your clients originally provided to us.

      Thank you,
      Mary Hollingsworth


             On Jan 24, 2021, at 9:52 AM, Daniel Card
<dan@cardlawok.com> wrote:


﻿
Ok. But you're taking the wrong cat. That doesn't seem
to make sense. It was true and correct to the best of
my knowledge. Of course I wasn't there when Gladys
gave birth and im receiving conflicting information.

Get Outlook for Android


From: Hollingsworth, Mary (ENRD)
<Mary.Hollingsworth@usdoj.gov>
Sent: Sunday, January 24, 2021 10:47:51 AM
To: Strippoli, Briena (ENRD) <Briena.Strippoli@usdoj.gov>;
Daniel Card <dan@cardlawok.com>
Subject: RE: Gladys

Mr. Card,

The December 16, 2020 inventory that your client produced
does not list Gladys as the mother of shadow and chanel.
You filed a declaration on December 22, 2020, stating that
the inventory is “true and correct” to the best of your
knowledge. Furthermore, on Thursday, January 21, 2021, my
colleague Brie Strippoli emailed you the names of the cats
that we are taking, which included Gracie, per the court’s
order based on your client’s December 16, 2020 inventory. If
you have received documentation that establishes that
Gladys is the mother and not Gracie, please provide it
immediately. Otherwise, we are going to work off the
inventory that your clients produced.

Mary

From: Daniel Card <dan@cardlawok.com>
Sent: Sunday, January 24, 2021 9:34 AM
To: Hollingsworth, Mary (ENRD)
<MHollingsw@ENRD.USDOJ.GOV>; Strippoli, Briena (ENRD)
<BStrippoli@ENRD.USDOJ.GOV>
Subject: Gladys

The USDA is taking Gracy and it is Gladys who us the
mother of shadow and chanel. Please tell them.

Thx
Get Outlook for Android
ATTACHMENT 4 –
January 24-26, 2021
  Correspondence
From:            Hollingsworth, Mary (ENRD)
To:              Daniel Card
Cc:              Strippoli, Briena (ENRD)
Subject:         RE: Acquisition and Disposition Records
Date:            Tuesday, January 26, 2021 12:10:51 AM


Mr. Card,

Please see 9 C.F.R. § 2.75(b)(1) for the requirements for acquisition and disposition records.

In light of the fact that the Court ordered your clients to produce acquisition and disposition records
that comply with the AWA regulations by January 22, we would appreciate your immediate
assistance.

We need all acquisition records for any and all animals added to and disposition records for any and
all animals missing from the Lowes’ June, August, and December inventories. Any animal that has
been added either through birth or received from another individual and any animal who has died or
has been given/sold to another individual must be accounted for in records that comply with the
AWA regulations. For example, on July 8, 2020, the Lowes were cited for failure to provide 34
acquisition and disposition records. The Lowes were provided a copy of the inspection report, but it
is also available online and in our PI filings. To date, the government has not received these
documents. Additionally, between the August 21 and December 16 inventories, the Lowes acquired
some wolves. Acquisition records are needed for those animals. Another example is Daniel. We
need an acquisition record for him that identifies his mother and includes his siblings. We also need
a disposition record for him.

Thank you,
Mary Hollingsworth



From: Daniel Card <dan@cardlawok.com>
Sent: Monday, January 25, 2021 8:18 AM
To: Hollingsworth, Mary (ENRD) <MHollingsw@ENRD.USDOJ.GOV>
Cc: Strippoli, Briena (ENRD) <BStrippoli@ENRD.USDOJ.GOV>
Subject: RE: Acquisition and Disposition Records

Can you provide a citation re what you’re looking at to determine what they gave you was non-
compliant please?

Also I do not know which “dozens” of A&D records are allegedly missing in order to have a fruitful
discussion about it. Please advise.

Thanks,

Dan
From: Hollingsworth, Mary (ENRD) <Mary.Hollingsworth@usdoj.gov>
Sent: Sunday, January 24, 2021 12:01 AM
To: Daniel Card <dan@cardlawok.com>
Cc: Strippoli, Briena (ENRD) <Briena.Strippoli@usdoj.gov>
Subject: Acquisition and Disposition Records

Mr. Card,

We are following up on the Court’s January 15, 2021 order, which contained the following provision:

“Defendants shall provide acquisition and disposition records for any and all animals added to or
missing from their inventories since June 22, 2020, no later than January 22, 2021.”

On January 22, 2021, we alerted you that the few documents that your clients provided to the APHIS
inspectors during the January 20, 2021 inspection do not comply with the AWA regulations. Those
regulations require:

- the name and address of the person from whom the animal was acquired, or to whom the animal
was sold or given
-the AWA license or registration number of that person
-if the person is not licensed or registered under the AWA, the document must include the vehicle
license number and State and drivers license number and State for the person
-the date of acquisition/disposition of the animal

However, we have not received the corrected documents. In addition, we are missing dozens of
acquisition and disposition records. Please provide those documents right away.

Mary Hollingsworth
Senior Trial Attorney
Wildlife & Marine Resources Section
Environment & Natural Resources Division
United States Department of Justice
999 18th Street, South Terrace, Suite 354
Denver, CO 80202
(303) 844-1898
ATTACHMENT 5 –
 January 29, 2021
 Correspondence
From:            Hollingsworth, Mary (ENRD)
To:              Daniel Card
Cc:              Strippoli, Briena (ENRD)
Subject:         United States v. Lowe- Jan. 15, 2021 order
Date:            Friday, January 29, 2021 3:32:41 PM


Mr. Card,

We are following up on the court’s January 15, 2021 order. Per the court’s order, Defendants must
meet the requirements of 9 C.F.R. §§ 1.1. and 2.40 by today. Please provide us the name and contact
information for the veterinarian your clients have hired as their attending veterinarian and the
written program of veterinary care developed with that veterinarian. A few friendly reminders,
under 9 C.F.R. § 1.1, an attending veterinarian must have “training and/or experience in the care
and management of the species being attended.” Also, the requirements for the written program of
veterinary care are set out in 9 CFR § 2.40(b).

At this point, Defendants are one week late providing us with the “acquisition and disposition
records for any and all animals added to or missing from their inventories since June 22, 2020.” As
we noted in our January 22, 2021 email, the few documents Defendants did provide to the APHIS
inspectors do not comply with AWA regulations. To date, they have not been corrected. And as we
described in our January 25, 2021 email, there are still a significant number of missing records. If we
do not have all of the required documents by Monday, February 1, 2021, we plan to move to
enforce the court’s order.

Thank you,

Mary Hollingsworth
Senior Trial Attorney
Wildlife & Marine Resources Section
Environment & Natural Resources Division
United States Department of Justice
999 18th Street, South Terrace, Suite 354
Denver, CO 80202
(303) 844-1898
    ATTACHMENT 6 –
      February 3, 2021
Correspondence re: Bob Stiles
           email
From:            Hollingsworth, Mary (ENRD)
To:              Daniel Card
Cc:              Strippoli, Briena (ENRD)
Subject:         RE: Bob Stiles email
Date:            Wednesday, February 3, 2021 12:29:00 AM


Mr. Card,

Dr. Fryer apparently contacted USDA a few days ago. She can share with you what she discussed.
USDA sent her the court’s January 15, 2021 order. The order was also served on her by certified mail
consistent with points 5 and 8 of the court’s order. As a general matter, USDA will be in touch with
the veterinarian from time to time to ensure compliance with the AWA and to check on the care
being provided to animals at the facility as they would with any other veterinarian who is employed
as an attending veterinarian.

The court required Defendants to retain “a qualified veterinarian under formal arrangements
consistent with the requirements of 9 C.F.R. §§ 1.1, 2.40, no later than January 29, 2021.” Under 9
C.F.R. § 2.40(a)(1), “formal arrangements shall include a written program of veterinary care.” If
Defendants have a PVC that complies with 2.40(a), (b), please send it to us right away. Otherwise,
USDA can follow-up with Dr. Fryer about the formal arrangements.

Mary Hollingsworth




From: Daniel Card <dan@cardlawok.com>
Sent: Monday, February 1, 2021 4:59 PM
To: Hollingsworth, Mary (ENRD) <MHollingsw@ENRD.USDOJ.GOV>; Strippoli, Briena (ENRD)
<BStrippoli@ENRD.USDOJ.GOV>
Subject: Bob Stiles email

Please forward me the email Mr Stiles sent to my client's vet.

Thank you,

Dan

Get Outlook for Android
ATTACHMENT 7 –
February 3-4, 2021
 Correspondence
From:              Hollingsworth, Mary (ENRD)
To:                Daniel Card
Cc:                Strippoli, Briena (ENRD)
Subject:           Re: U.S. v. Lowe- meet and confer
Date:              Thursday, February 4, 2021 7:28:32 PM


Mr. Card,

No one has made any determination because we have insufficient information. Once USDA is
provided with the required information and documentation, which includes the written
program of veterinary care, USDA will review the documents and information and make a
determination. It is the Lowes’ burden to gather the required information about her
qualifications before hiring her as an attending veterinarian. The problem is that the court gave
your clients a deadline of last week to employ a qualified veterinarian and prepare a written
program of veterinary care. So really we should already have all of this information.

Mary Hollingsworth

Sent from my iPhone


       On Feb 4, 2021, at 4:53 PM, Daniel Card <dan@cardlawok.com> wrote:


       ﻿
       Ma'am, I am not under the impression PETA makes the determination. My
       point was I don't have a CV but this isn't her first foray into big cats (or working
       with the USDA). We are trying to work with the government but neither you nor
       I are in a position to qualify a vet. The USDA made a determination she isn't
       qualified? I'm happy to produce a CV when I receive it.

       Get Outlook for Android


       From: Hollingsworth, Mary (ENRD) <Mary.Hollingsworth@usdoj.gov>
       Sent: Thursday, February 4, 2021 5:42:23 PM
       To: Daniel Card <dan@cardlawok.com>
       Cc: Strippoli, Briena (ENRD) <Briena.Strippoli@usdoj.gov>
       Subject: Re: U.S. v. Lowe- meet and confer

       Mr. Card,

       USDA makes determinations about attending veterinarians, not PETA. Moreover,
       the qualifications for preparing a CVI are not the same as the qualifications for an
       attending veterinarian. As we’ve stated in emails and on the phone, under the
       AWA regulations she must have experience or training in the care and
       management of the species being attended. On the veterinary clinic website, there
       is a list of species she treats, most of which are not among those at Thackerville.
       So it’s not obvious to us her training and experience in the specific species at the
       Thackerville facility. If you provide me the name of the facility in Newcastle,
we’ll look it up. Please provide information that demonstrates how she has
training or experience in the actual species at the Thackerville facility.

Thank you,
Mary Hollingsworth

Sent from my iPhone


      On Feb 4, 2021, at 4:24 PM, Daniel Card <dan@cardlawok.com>
      wrote:


      ﻿
      Dr. Allyson Fryer is going to Thackerville tomorrow. She will sign the
      contract tomorrow consistent with regulations, and has been working on
      a plan of care for species which will be completed tomorrow. She will also
      look at the animals mentioned in the last inspection report. I will provide
      the vet records within 7 days. Dr. Fryer has treated exotic animals since
      2006 and is the vet for a primary sanctuary in Newcastle. I think on the
      phone I said she was the vet for Tiger Safari but that was incorrect and my
      mistake. I got potential vets mixed up. Her clients consist of treating
      Savannah Cats and larger cats, and PETA hired her to do the health
      certificates in September when PETA took 4 of the cats from
      Wynnewood. She will send me a CV when she can, however she is clearly
      comfortable and competent treating the animals Tiger King Park has.
      Apparently PETA agreed last year.

      I am following up regarding unwanted breeding and other documentation
      and hope to have that information to you ASAP.

      Thanks,

      Dan

      From: Hollingsworth, Mary (ENRD) <Mary.Hollingsworth@usdoj.gov>
      Sent: Wednesday, February 3, 2021 4:55 PM
      To: Daniel Card <dan@cardlawok.com>
      Cc: Strippoli, Briena (ENRD) <Briena.Strippoli@usdoj.gov>
      Subject: RE: U.S. v. Lowe- meet and confer

      Let’s plan on 10am eastern. We’ll give you a call.

      Thanks,
      Mary Hollingsworth

      From: Daniel Card <dan@cardlawok.com>
Sent: Wednesday, February 3, 2021 2:12 PM
To: Hollingsworth, Mary (ENRD) <MHollingsw@ENRD.USDOJ.GOV>
Cc: Strippoli, Briena (ENRD) <BStrippoli@ENRD.USDOJ.GOV>
Subject: Re: U.S. v. Lowe- meet and confer

I am moving today. I'm pretty open tomorrow.

Get Outlook for Android


From: Hollingsworth, Mary (ENRD) <Mary.Hollingsworth@usdoj.gov>
Sent: Wednesday, February 3, 2021 12:00:51 AM
To: Daniel Card <dan@cardlawok.com>
Cc: Strippoli, Briena (ENRD) <Briena.Strippoli@usdoj.gov>
Subject: U.S. v. Lowe- meet and confer

Mr. Card,

What is your availability tomorrow (Wednesday) for a meet and confer
regarding a motion to enforce the court’s January 15, 2021 order? We
would like to address the following:

   1.       Failure to comply with point 4 of the court’s order. We have
           pointed out compliance issues with some of the records that were
           provided by Defendants, which have not been remedied.
           Additionally, there are still a number of missing documents,
           including those we identified in our January 25, 2021 email.
   2.       Potential failure to comply with point 3 of the court’s order. The
           court required Defendants to retain a “qualified attending
           veterinarian under formal arrangements” consistent with the
           AWA regulations by January 29, 2021. We requested the written
           program of veterinary care developed with the veterinarian on
           January 29, 2021, and have not received it yet. Also, if you have
           documentation that establishes that the veterinarian meets the
           requirements of 9 CFR 1.1, including that she “has received
           training and/or experience in the care and management of the
           species being attended,” including Big Cats, please send that as
           well. If your clients have met these requirements, then we can
           omit this issue from the motion.
   3.       Potential failure to comply with point 5 of the court’s order.
           Several animals were in need of veterinary care as of January 20,
           2021. Defendants are required to provide “complete and accurate
           veterinary records” within 7 days of any animal being treated by a
           veterinarian. If the animals have been treated, please provide us
           with the required veterinary records and we can omit this from
           the motion.
   4.       Also, we wanted to flag one more issue. Under the parties’
           stipulation, Defendants are prohibited from acquiring any animals
           without leave of court. As we discussed on the phone a few weeks
           ago, acquisition under the AWA includes births. The inspectors
           noted that numerous female animals were being housed with
           males as of January 20, 2021. If the animals have not been spayed
           or neutered, they should be separated immediately to ensure that
           Defendants remain in compliance with the court-approved
           stipulation.

Mary Hollingsworth
